Exhibit 21.01 Subsidiaries Williams Controls Industries, Inc., a Delaware Corporation Aptek Williams, Inc., a Delaware Corporation Premier Plastic Technologies, Inc., a Delaware Corporation ProActive Acquisition Corporation, a Michigan Corporation WMCO-Geo, Inc., a Florida Corporation NESC Williams, Inc., a Delaware Corporation Williams Technologies, Inc., a Delaware Corporation Williams World Trade, Inc., a Delaware Corporation Techwood Williams, Inc., a Delaware Corporation Agrotec Williams, Inc. (“Agrotec”), a Delaware Corporation Williams (Suzhou) Controls Co. Ltd. Williams Controls Europe GmbH Williams Controls India Private Limited Hardee Williams, Inc. (80% Owned), a Delaware Corporation Waccamaw Wheel Williams, Inc. (80% Owned), a Delaware Corporation 57
